CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBT Expands its Graduate Degree Program November 3rd, 2roup: CIBT Education Group Inc. (AMEX: MBA; TSX.V: MBA) is pleased to report that it has launched its newly developed 1+1 Master Degree program in Beijing with excellent response. Each year in China, approximately one million undergraduate students do not meet the rigorous standards of the National Entrance Examination and are faced with a limited number of entries to state owned universities, with the result that many students are unable to enter graduate studies. By targeting this market, CIBT provides students with the opportunity to pursue a western graduate degree by taking one year of their studies in China and one year at an overseas accredited university. This arrangement will minimize their cost of living overseas, and offer them an unparalleled learning experience, which will prepare them for their graduate studies when they commence their learning abroad. CIBT’s Master Degree Program begins with 6 to 12 months of study at CIBT’s locations in China in conjunction with Beijing University of Technology. The program focuses on economics, business principles, communication skills, and academic English.
